Citation Nr: 0904911	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-41 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) held, inter alia, that the VA regulation 
implementing a statute providing for presumption of service 
connection for herbicide exposure in the case of veterans who 
"served in the Republic of Vietnam" during the Vietnam War 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On April 13, 2007, the Veterans Court 
issued an order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007) (per curiam order), which stayed VA's adjudication of 
all cases potentially impacted by Haas until such time as the 
Federal Circuit issued a mandate in the pending appeal of the 
Haas decision.  Because the record does not show that the 
Veteran actually set foot on land in the Republic of Vietnam, 
the instant claim was included in the stay.     

In a 2008 decision, the Federal Circuit overturned the 
Veterans Court, holding that VA reasonably interpreted 38 
U.S.C. § 1116 as requiring service on the landmass of Vietnam 
in order to establish presumptive service connection for 
certain specified diseases.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan 
21, 2009).  As a result, after the Supreme Court declined to 
hear the Veteran's appeal, the stay in adjudication of claims 
affected by the Veterans Court's holding Haas was lifted on 
January 22, 2009; the instant claim may therefore now be 
adjudicated.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with type 2 diabetes mellitus.  
Certain diseases, including type 2 diabetes mellitus, 
associated with exposure to herbicide agents, including Agent 
Orange, may be presumed to have been incurred in service even 
though there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Where exposure to herbicide agents is 
alleged to have happened outside of Vietnam and certain other 
specific locations--which do not include Thailand--such 
exposure must be established on a factual basis.  See M21-
1MR, Part IV, Subpart ii, 2.C.10.1.  

The record shows the Veteran served as a security policeman 
while in the Air Force, and he has testified that that 
service included duties on the flight line at the U-Tapao Air 
Base in Thailand from April 1968 to April 1969.  He contends 
that he may have been exposed to Agent Orange while serving 
in this capacity, either due to the runways being sprayed 
with insecticides (but did not specify herbicides), or by B-
52 bombers returning from bombing missions to Vietnam.  The 
Board will remand in order for the Veteran to be afforded an 
opportunity to provide additional evidence and/or written 
testimony in support of these newly claimed theories of 
exposure.  

The Veteran contends that all of his treatment for diabetes 
has been at the West Roxbury Campus of the Boston VA Medical 
Center (VAMC).  The treatment records from West Roxbury that 
are of record date from October 2001, but they do not show 
when the Veteran was diagnosed with diabetes.  On remand, the 
AOJ will be asked to take the steps necessary to obtain the 
medical records showing the initial diagnosis of type II 
diabetes mellitus.   

Finally, the Board notes that the Veteran has not been 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  On remand, AOJ will so 
notify the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of the criteria for 
assignment of disability ratings and for 
award of an effective date.  
Dingess/Hartman, supra.  

2.  The AOJ should take the steps 
necessary to obtain the medical treatment 
records showing the original date of 
diagnosis of type 2 diabetes mellitus.  

3.  The Veteran should be asked to 
provide any additional specific evidence 
or information he has to corroborate his 
claim that he may have been exposed to 
herbicides by way of the runways at U-
Tapao Air Base in Thailand being sprayed 
with insecticides, or by B-52 bombers 
returning from bombing missions to 
Vietnam.    

4.  The RO, after undertaking any other 
development deemed appropriate, should 
take appropriate action to verify whether 
the Veteran was exposed to herbicides 
while stationed in Thailand.  Thereafter, 
the AOJ should consider the issues on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


